These appellants were jointly indicted, jointly tried, and convicted of robbery. The specific charge was that they feloniously took $30 in lawful currency of the United States of America (describing it), the property of Willie Rowell, from his person and against his will, by violence to his person, or by putting him in such fear as unwillingly to part with the same. The punishment of each of the defendants was fixed by the jury at ten years' imprisonment in the penitentiary. From the judgment of conviction, both of the defendants appealed. We have carefully examined all the evidence adduced upon the trial of this case, and it presents a question for the determination of the jury. But few exceptions were reserved to the court's rulings pending the trial. The points of decision involved are simple. In none of these rulings is there error; certainly no error calculated to injuriously affect the substantial rights of the defendants. To the contrary, it is manifest that these appellants were accorded a fair and impartial trial in this case, free from hurtful error. More than this they have no right to expect or demand. Such of the refused charges as properly stated the law were fairly and substantially covered by the oral charge of the court and the charges given at request of appellants. No question is raised as to the regularity of the record proper; it is free from error. The judgment of conviction, from which this appeal was taken, must be and is affirmed.
Affirmed.